Citation Nr: 1235471	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  06-07 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an eye disorder, to include exotropia and heterotropia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to June 1964.


This matter comes before the Board of Veterans' Appeals (Board) from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In October 2009, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  

In February 2010, the Board issued a decision which, in part, denied reopening the claim for service connection for an eye disorder.  The Veteran appealed the Board's determination to the United States Court of Appeals for Veterans Claims ("Court").  In a July 2011 decision, the Court vacated and remanded that part of the Board's decision that denied reopening service connection for a bilateral eye disorder.  

In February 2012, the Board remanded the claim for further development.  The claim is now ready for adjudication on the merits.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  


FINDING OF FACT

An eye disorder was not incurred in or aggravated by service, and is not attributable to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an eye disorder have not been met.  38 U.S.C.A. §§ 1101, 1111, 1131, 1137, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the issue on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in August 2009 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated adjudication by the AOJ/RO in February 2010.  Nothing more was required.  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs) are in the claims file and the RO obtained VA treatment records.  The Veteran submitted personal statements in support of his appeal, including providing testimony at the October 2009 Board hearing.  

In April 2012, a VA examination and opinion was obtained to address the nature and etiology of the Veteran's eye disorder.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained is more than adequate.  The VA examiner considered all of the pertinent evidence of record, to include his service treatment records, personal statements and history, and provided detailed rationale for the opinion stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

For these reasons, the Board concludes that VA has fulfilled its duties to notify and assist the Veteran and, accordingly, the Board will proceed to a decision.  

II.  Legal Criteria

The Veteran claims entitlement to service connection for an eye disorder, which he claims is due to, or was aggravated by, trauma from a gun being fired over his head.

Generally, service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Direct service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999). 

In the alternative, service connection may be established by two other means: chronicity and continuity of symptomatology.  38 C.F.R. § 3.303(b) (2011).  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of symptomatology may be established if the appellant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Kent v. Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 3.303(b).

A Veteran is presumed in sound condition when entering service except for defects noted when examined and accepted for service.  38 U.S.C.A. § 1111.  The presumption of soundness attaches where there has been an induction examination during which the disability about which the Veteran later complains was not detected ("noted").  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  According to 38 C.F.R. § 3.304(b)(1), the term "noted" denotes only such conditions that are recorded in examination reports.  See also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (indicating the only requirement for this presumption of soundness to apply is that the military entrance examination have been free and clear of any relevant diseases or disabilities).  The existence of a condition prior to service reported by the Veteran as medical history does not constitute a notation of such condition, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  38 C.F.R. § 3.304(b)(1).
A pre-existing injury or disease will be considered to have been aggravated by active service where there is a permanent increase in disability during service.  Where the evidence shows that there was a permanent increase in disability during service, there is a presumption that the disability was aggravated by service.  To rebut the presumption of aggravation, there must be clear and unmistakable evidence (obvious or manifest) that the increase in severity was due to the natural progress of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and (b); Maxson v. West, 12 Vet. App. 453, 460 (1999). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  For the presumption of aggravation to attach, it must be demonstrated that a permanent increase in disability occurred in service.  Maxson v. West, 12 Vet. App. 453, 460 (1999).  A temporary worsening of symptoms, as opposed to the condition itself, does not equate to an increase in severity.  Hunt v. Derwinski, 1 Vet. App. 292, 6 (1991).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt, 1 Vet. App. 292.

VA General Counsel has indicated that there is a distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  A congenital disease is capable of improving or deteriorating whereas a congenital defect is "more or less statutory in nature."  VAOPGCPREC 82-90 (July 18, 1990).  Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  Indeed, a congenital disease can be incurred or aggravated in service in that it first manifests during service or pre-existed service but progresses at an abnormally high rate during service.  VAOPGCPREC 67-90 (July 18, 1990).  

A congenital defect, on the other hand, is not a disability for which service connection can be granted.  38 C.F.R. §§ 3.303(c); 4.9.  However, if the defect was aggravated such that a superimposed disease or injury occurred during service, service connection may be established for the resultant disability.  VAOPGCPREC 82-90.  The presumption of soundness applies to a congenital disease but not to a congenital defect.  Quirin v. Shinseki, 22 Vet. App 390 (2009).

III.  Factual Background
[For clarity, the Board first notes that the various forms of strabismus are spoken of as tropias, with their direction indicated by the appropriate prefix, e.g., exotropia.  Dorland's Illustrated Medical Dictionary, 1778 (32nd ed., 2012).]

Prior to service entrance, the Veteran underwent an enlistment examination in August 1963.  This report indicates that clinical evaluation of the eyes and ocular motility was normal, but noted right eye lateral strabismus.  During service, STRs reflect that the Veteran was treated in May 1964 because his left eye turned out and he could not get a clear image using both eyes together, as his vision was blurred.  It was noted that he could see well with either eye separately.  The Veteran indicated that this condition had been present for about 6 months and had been getting worse.  Alternating exotropia was diagnosed, and the treating physician recorded that the Veteran's brother had the same condition.

Later in May 1964, the Veteran underwent a full evaluation in conjunction with his complaints of blurry vision and headaches before the medical board.  The medical board examination report reflects that the Veteran's ocular motility was found to be abnormal due to heterotropia and a large degree of exotropia, alternating type.  Exotropia was measured at 45 degrees.  The report documented that the condition existed prior to service and separation from service was recommended.  The accompanying narrative summary notes that the Veteran reported that he had experienced difficulty with alternating exotropia for a long time, and the evaluator indicated that this condition existed prior to service.  The evaluator indicated that the Veteran was not eligible for retention due to evidence of strabismus of 40 diopters deviation or more.  Discharge paperwork indicates a finding that the Veteran's physical disability existed prior to service and was not incident to, or aggravated by, prior or subsequent military service. 

In January 2006, the Veteran, through his representative, alleged that his eye disorder occurred while he was working around artillery.  It was specifically explained that an 8-inch "red devil" artillery gun was fired without permission, which the Veteran believed caused his condition.  This was the first time the Veteran mentioned any such in-service event.

Also added to the file was a lay statement from R.L., a military comrade of the Veteran's, dated in January 2007.  R.L. indicated that he was stationed in the same area as the Veteran, and recalled that in "about June 1964," the Veteran was shot over with a large mortar gun, following which he was taken to the hospital and released.  R.L. indicated that, afterward, the Veteran continued to have medical problems and was being sent home as a result.  

October and November 2009 VA treatment notes recount the Veteran's report of in-service head trauma and, based on this, attribute his exotropia to that event.  No rational was provided, nor was the Veteran's pre-existing exotropia noted, as it appears STRs were not reviewed at the time.

In April 2012, the Veteran underwent a VA examination to evaluate his eye disorder.  The examiner reviewed the Veteran's claims file, including his STRs and VA treatment records, and conducted a physical examination of the Veteran.  He compared the Veteran's eye measurements over the years, noting that a November 2009 measurement was similar to that of the 45 diopters measured in May 1964.  He presently noted a slightly larger angle of strabismus at 65 diopters, which he stated could be due to measurement variability between examiners or due to the natural progression of longstanding exotropia.  Referencing the use of the terms "lateral strabismus" and "alternating strabismus" in the Veteran's STRs, the examiner stated that they are more likely than not a description of the same clinical entity.  He further found that it is less likely as not that exotropia was caused by or exacerbated by the Veteran's military service.  In reaching his conclusion, he stated, "It clearly existed as early as documented in August 1963 and its quantitation in May 1964 of 45 diopters is not significantly changed from its current status.  Additionally, note in c[laims] file was made of a brother with similar strabismus, and there is often a family history of congenital strabismus."
IV.  Analysis 
At the outset, the Board addresses whether the Veteran's strabismus is congenital, and, if so, whether it constitutes a disease or defect.  Here, the Board notes that the April 2012 VA examiner found the Veteran's strabismus to be congenital in nature due to his positive family history for the disorder.  Based on the above cited guidance from VA's General Counsel, the Board finds strabismus to be a disease, rather than a defect.  The Board reaches this conclusion due to the fact that the disorder is capable of improving or deteriorating, as supported by the April 2012 VA examiner's implication that the disorder has the ability to naturally progress over time.  The Veteran's eye disorder is therefore a congenital disease ineligible for disability benefits but for a showing of in-service aggravation.

Additionally, the Board observes that, though the presumption of soundness applies to congenital diseases, here, it is inapplicable.  The August 1963 enlistment examination report specifically documents that the Veteran had strabismus upon entrance into service.  Strabismus was therefore "noted" upon entrance to service.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994).  Therefore, the presumption of soundness does not attach, and need not be rebutted.  See VAOPGCPREC 3- 2003, 69 Fed. Reg. 25178 (2004).  Hence, again, service connection would only be possible for pre-service strabismus if it was aggravated by service.  

Here, the competent and credible evidence of record does not support a finding that the Veteran's eye disorder underwent an increase in severity during service, either on its own (as is the standard for congenital diseases), or due to any external factors (the theory presented by the Veteran).

While the October and November 2009 VA treatment notes, along with lay statements from the Veteran and R.L., contend that the Veteran's eye condition is, at least in part, due to in-service trauma, the Board rejects this evidence as incredible.

In this case, the Veteran is competent to report an alleged in-service event, because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.
However, the Board finds his allegation of the previously detailed in-service event lacks credibility.  That account is clearly contradicted by the STRs, specifically the medical board evaluation and determination, which indicates that the Veteran gave no history of any injury or trauma when seen in May 1964, and that he was discharged due to a an eye disorder which existed prior to service and not aggravated therein.  Accordingly, the Board places far greater probative value on the pertinently negative contemporaneous service department records than it does on the more recent statements of the Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran); see also Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  Such records are more reliable, in the Board's view, than the Veteran's unsupported assertion of events over forty years ago.  See also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  The Veteran's statements are self-serving and are unsupported by his service records.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  By extension, the Board also finds the January 2007 statement provided by R.L. as incredible for the same reasons explained above.
Accordingly, the Board finds the lay statements to be lacking in credibility and probative value, and likewise finds the October and November 2009 VA treatment notes lacking in probative value.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006) (reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility).
In contrast, the April 2012 VA examination provides highly probative evidence that the Veteran's pre-existing eye disorder was not aggravated during service.  The examiner provided detailed clinical findings and conclusions, which were based upon physical examination, testing results and medical principles.  He found that the Veteran's eye disorder was less likely as not caused by or aggravated by his military service.  The examiner noted that the Veteran clearly had an eye disorder at service entry, which was likely congenital in nature due to his positive family history for the disorder, and that his eye disorder had not worsened beyond natural progression by comparing in-service eye measurements to current measurements, which were essentially unchanged.  Based on these findings, the Board concludes that the Veteran's pre-existing eye disorder did not undergo an abnormally high rate of progression during service.

In sum, the evidence illustrates that the Veteran's eye disorder pre-existed service and was not aggravated by service.  As the preponderance of the evidence is against the claim, there is no benefit of the doubt to resolve in the Veteran's favor.  Accordingly, service connection is not warranted.


ORDER

Entitlement to service connection for an eye disorder, to include exotropia and heterotropia, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


